DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to disclose or make obvious an optical imaging lens, sequentially from an object side along an optical axis comprising, in addition to the other recited features of the claim, “wherein an effective focal length is EFL, a distance between the image-side surface of the fifth lens element and an image plane along the optical axis is BFL, a central thickness of the second lens element along the optical axis is T2, a distance between the object-side surface of the first lens element and an image plane along the optical axis is TTF, an air gap between the first lens element and the second lens element along the optical axis is AG12, and EFF, BFF, T2, TTF and AG12 satisfy the equation: EFF/T2 < 5.375.”
Regarding claim 8, the prior art fails to disclose or make obvious an optical imaging lens, sequentially from an object side along an optical axis comprising, in addition to the other recited features of the claim, “wherein an effective focal length is EFL, a distance between the image-side surface of the fifth lens element and an image plane along the optical axis is BFL, a central thickness of the second lens element along the optical axis is T2, a central thickness of the first lens element along the optical axis < 5.375.”
Regarding claim 15, the prior art fails to disclose or make obvious an optical imaging lens, sequentially from an object side along an optical axis comprising, in addition to the other recited features of the claim, “wherein an effective focal length is EFL, a central thickness of the second lens element along the optical axis is T2, a sum of all four air gaps from the first lens element to the fifth lens element along the optical axis is AAG, and EFL, T2 and AAG satisfy the equations:
EFL/T2 < 5.375.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liou (Publication No. U.S.  20140218584 A1) discloses mobile device and optical imaging lens thereof.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/Examiner, Art Unit 2878   



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878